HARDBERGER, Chief Justice,
concurring.
I concur with the majority. I write separately only to emphasize the importance of the State’s burden to rebut a charge by the defendant of racial disparity between grand jury composition and the population of the county. We decline today “to apply a more stringent mathematical standard than one endorsed by the Supreme Court decades ago.... ” I agree, but part of my agreement is because of the paucity of proof of the defendant showing there was racial discrimination. An entire county should not be condemned of racial discrimination unless there really is discrimination, and it is proven. This was not the case before us, but the fact that the charge was made deserves a careful hearing and prompt attention by the State.
What constitutes “substantial underrepre-sentation” is to some extent in the eyes of the beholder. How much racial disparity is too much disparity? Any disparity is too much disparity, in this writer’s opinion, if it extends over a length of time that would indicate purposeful discrimination. Length of time is important because there is always the possibility of statistical anomalies if we look at only a single event.
Here, we were shown only the 1993 figures of the Texas Vital Statistics. This showed the percentage of people with a Spanish surname in comparison with those people who did not have a Spanish surname in 1993. There has been so much inter-marriage in Texas that the authenticity of these figures to show true breakdowns .between Anglo-Americans and Mexiean-Americans is suspect at best. Many Anglo-American women, now married to Mexican-American men, carry a Mexican-American name. Many Mexican-American names have been anglicized to the extent that even though the people involved are of Hispanic heritage, the name does not sound it.
An even greater problem, though, is we are asked to compare the 1993 figure with grand jury composition over a seven-year period between 1987 and 1994. The State produced no figures of their own, so in the end this court is left, as was the trial court, with a serious allegation of purposeful racial determination and little or no proof from either the defendant or the State as to the validity of the charges.
I join in the majority in overruling Defendant’s first point of error because I do not know, and cannot tell by the state of the record, whether there is any truth in the defendant’s allegations.